(Por la corte, a propuesta del
Juez Asociado Sr. Aldrey.)
Apareciendo ■ que la cosa reclamada en este pleito no ex-cede de |300 y visto el artículo 295 No. 2 del Código de En-juiciamiento Civil según quedó enmendado en 1905 y lo re-suelto en 22 de julio último en el caso de Oller v. López, sin que el hecho de que se reclame cierta cantidad para ho Horarios de abogado altere la regla establecida, .se deses-tima a instancia del apelado-'la apelación interpuesta contra .la; sentencia que en grado de apelación dictó la Corte *1013de Distrito de San Juan el 27 de marzo de 1931, por carecer nosotros de jurisdicción para resolverla.